         Case 3:18-cv-00590-CSH Document 25 Filed 03/13/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT


                                              :       NO.: 3:18-CV-00590-CSH
MALIBU MEDIA, LLC,                            :
                                              :
v.                                            :
                                              :
                                              :
                                              :        MARCH 13, 2019
JOHN DOE,
                                 NOTICE OF APPEARANCE
       Please enter the appearance of Attorney Michael J. Rose, as attorney for the Defendant, John

Doe, in the above-captioned matter.


                                               DEFENDANT,
                                               JOHN DOE



                                               By_/s/ Michael J. Rose___________
                                                 Michael J. Rose [ct14803]
                                                 Rose Kallor, LLP
                                                 750 Main Street
                                                  Suite 1108-3
                                                 Hartford, CT 06103
                                                 (860) 361-7999
                                                 (860) 270-0710 (Fax)
                                                 E-Mail: Mrose@rosekallor.com
          Case 3:18-cv-00590-CSH Document 25 Filed 03/13/19 Page 2 of 2



                                      CERTIFICATION

        This is to certify that on this 13th day of March, 2019 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.

Kevin T. Conway, Esq.
80 Red Schoolhouse Road, Ste 110
Spring Valley, NY 10977
Email: kconway@ktclaw.com


                                                  /s/ Michael J. Rose____
                                                   Michael J. Rose




                                                  2
